Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-6 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
acquire information indicating an item that a user desires to check for a product;
acquire manufacturing data of a sample of the product checking the item desired to be checked by using the information;
output the manufacturing data to a sample manufacturing apparatus in the vehicle.
This is an abstract idea because it is a certain method or organizing human activity that involves commercial interactions such as sales and marketing activities.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims do not recite any additional limitations. In addition, even if any of these limitations were to be construed as an additional limitation,  they do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-4 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same. Furthermore, the claims lacked any recitation of additional limitations.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apsley (US 2015/0052024).

	Referring to Claim 1, Apsley teaches an information processing apparatus mounted on a vehicle, comprising a control unit configured to:
acquire information indicating an item that a user desires to check for a product (see Apsley ¶¶0059,62);
acquire manufacturing data of a sample of the product checking the item desired to be checked by using the information (see Apsley ¶¶0067,69);
output the manufacturing data to a sample manufacturing apparatus in the vehicle (see Apsley ¶¶0075-77).

	Referring to Claim 2, Apsley teaches the information processing apparatus according to claim 1, wherein the item desired to be checked includes at least one of a size, a shape, a weight, and a pattern of at least one of a color and a motif, of the product (see Apsley ¶0062).

	Referring to Claim 3, Apsley teaches the information processing apparatus according to claim 1, wherein, in a case where there is a plurality of sample patterns relating to the product, with each of which the item desired to be checked is checkable and has a different manufacturing time, the control unit extracts, from among the plurality of sample patterns, a sample pattern having a completion time for manufacturing, predicted from the manufacturing time, earlier than an arrival time from when the vehicle travels to and arrives at a place where the sample is provided or a designated time specified by the user, and acquires manufacturing data of a sample corresponding to the extracted sample pattern (see Apsley Fig. 28 and ¶0101; in addition, the examiner notes that this is a conditional statement and therefore given little to no patentable weight).

	Referring to Claim 4, Apsley teaches the information processing apparatus according to claim 3, wherein, in a case where a plurality of sample patterns is extracted, each of which having a completion time for manufacturing of a sample, predicted from the manufacturing time, earlier than the arrival time or the designated time, the control unit selects one of the plurality of sample patterns based on information indicating a grade of a sample of the product, designated by the user (see Apsley Fig. 28 and ¶0101; in addition, the examiner notes that this relies on a conditional statement and therefore given little to no patentable weight).

	Referring to Claim 5, Apsley teaches an information processing method, in which an information processing apparatus mounted on a vehicle acquires information indicating an item that a user desires to check for a product, acquires manufacturing data of a sample of the product with which the item desired to be checked is checkable by using the information, and outputs the manufacturing data to a sample manufacturing apparatus in the vehicle (see Apsley ¶¶0094,101).

	Referring to Claim 6, Apsley teaches a program, when executed, causing an information processing apparatus mounted on a vehicle to:
acquire information indicating an item that a user desires to check for a product (see Apsley ¶¶0059,62);
acquire manufacturing data of a sample of the product with which the item desired to be checked is checkable by using the information (see Apsley ¶¶0067,69);
output the manufacturing data to a sample manufacturing apparatus in the vehicle (see Apsley ¶¶0075-77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684